Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Rogers Reports Third Quarter 2009 Financial and Operating Results << Third Quarter Adjusted Operating Profit up 15% as Revenue Grows to Over $3 Billion; Wireless Network and Cable Operations Revenue Both up by 7% Helping Drive Adjusted Operating Profit Growth of 22% and 8%, Respectively; Wireless Delivers Strong Subscriber Growth and Reduced Postpaid Churn While Wireless Data Revenue Growth Accelerates to 46%; Cable Drives Continued Margin Expansion and Healthy Growth in Cash Flow on Slower Subscriber Growth; Advertising and The Shopping Channel Sales Declines at Media Begin to Moderate While Sportsnet Delivers Double-Digit Revenue and Adjusted Operating Profit Growth; $592 Million of Cash Returned to Shareholders during Quarter with Share Buybacks and Dividends >> TORONTO, Oct. 27 /CNW/ - Rogers Communications Inc. today announced its consolidated financial and operating results for the three and nine months ended September 30, 2009. Financial highlights are as follows: << Three months ended Nine months ended (In millions of September 30, September 30, dollars, except per share amounts) 2009 2008 % Chg 2009 2008 % Chg Operating revenue $ 3,036 $ 2,982 2 $ 8,674 $ 8,394 3 Operating profit(1) 1,152 1,085 6 3,267 3,176 3 Net income 485 495 (2) 1,168 1,140 2 Basic and diluted net income per share $ 0.79 $ 0.78 1 $ 1.86 $ 1.79 4 As adjusted:(2) Operating profit(1) $ 1,181 $ 1,025 15 $ 3,269 $ 3,092 6 Net income 505 465 9 1,173 1,096 7 Basic and diluted net income per share $ 0.82 $ 0.73 12 $ 1.87 $ 1.72 9 (1) Operating profit should not be considered as a substitute or alternative for operating income or net income, in each case determined in accordance with Canadian generally accepted accounting principles ("GAAP"). See the section entitled "Reconciliation of Net Income to Operating Profit and Adjusted Operating Profit for the Period" for a reconciliation of operating profit and adjusted operating profit to operating income and net income under Canadian GAAP and the section entitled "Key Performance Indicators and Non- GAAP Measures". (2) For details on the determination of the 'as adjusted' amounts, which are non-GAAP measures, see the sections entitled "Supplementary Information" and "Key Performance Indicators and Non-GAAP Measures". The 'as adjusted' amounts presented above are reviewed regularly by management and our Board of Directors in assessing our performance and in making decisions regarding the ongoing operations of the business and the ability to generate cash flows. The 'as adjusted' amounts exclude (i) stock-based compensation (recovery) expense; (ii) integration and restructuring expenses; (iii) contract termination fee; (iv) adjustment for CRTC Part II fees decision; and (v) in respect of net income and net income per share, debt issuance costs and the related income tax impact of the above amounts. >> Highlights of the third quarter of 2009 include the following: << - Generated 7% revenue growth at both Wireless network and Cable Operations, offset partially by lower wireless equipment sales and advertising sales declines at Media, resulting in consolidated quarterly revenue growth of 2%. Wireless and Cable Operations adjusted operating profit increased by 22% and 8%, respectively, partially offset by the declines at Media, RBS and Retail. - Wireless network revenue growth was fuelled by postpaid net subscriber additions of 167,000 and data revenue growth of 46%. Data revenue now comprises 23% of network revenue and was helped by the activation of more than 370,000 additional smartphone devices, predominantly iPhone, BlackBerry and Android devices, during the quarter of which approximately 45% were to subscribers new to Wireless. Subscribers with smartphones now represent approximately 28% of the overall postpaid subscriber base, up from 15% from the same quarter last year, and generate significantly higher than average ARPU. The growth in subscribers and data revenues was partially offset by economic pressures on roaming, long-distance and other usage based revenue items. - Wireless announced the commercial availability of Rogers' next generation high-speed HSPA+ network in Vancouver, Calgary, Toronto, Ottawa and Montreal, clocking in at maximum speeds of 21 Mbps. The majority of Canadians can now access the fastest wireless speeds in North America with Rogers' new 21 Mbps HSPA+ Rocket Mobile Internet Stick. - Wireless announced it had entered into a shared 3.5G HSPA wireless network building agreement with MTS Allstream in the province of Manitoba to cost effectively increase Wireless' mobile coverage in the province. Wireless has also established a roaming agreement with MTS under which their HSPA customers can roam on Rogers' national network outside of Manitoba. - Additions of digital cable, Internet, and home phone subscribers at Cable all improved sequentially from the previous quarter, but have slowed from the previous year reflecting the negative economic and employment trends in Ontario where 90% of Cable's market is concentrated. Increasing levels of product maturity have also contributed to slowing subscriber growth with Internet subscriber penetration at 70% of basic cable customers, digital penetration at 71% of basic cable households, and residential voice-over-cable telephony penetration at 40% of basic cable subscribers. - Cable enhanced its position in the small business market with the launch of innovative business-grade communications services designed specifically for the Canadian SME segment providing multi-line small businesses with access to a suite of leading-edge telephony solutions including line hunting and simultaneous ringing. - Cable began the launch of its new 50Mbps DOCSIS 3 high-speed Internet service, the fastest residential Internet access service available in the market. - Media announced it received 29 Gemini nominations for homegrown Canadian programming broadcast on its Citytv and Outdoor Life Network television properties. - Announced a more streamlined organizational structure focused on creating a more consistent and enhanced customer experience with the further integration of our Cable and Wireless businesses to accelerate time to market, further drive innovation and continue to deliver sector leading growth by improving the Company's effectiveness and efficiency. - Repurchased 13.9 million RCI Class B Non-Voting shares for $408 million during the quarter under our expanded $1.5 billion share buyback program and paid dividends on our common shares totalling $184 million. >> "Our third quarter results represent a healthy balance of growth, cost control and margin expansion, and double-digit increases in cash flow generation and cash returns to shareholders" said Nadir Mohamed, President and Chief Executive Officer. "We also further solidified our network leadership positions with the launch of our innovative HSPA+ 21 Mbps wireless data and 50Mbps DOCSIS 3 high speed Internet services, both the fastest available in our markets." "Importantly, the results of the quarter reflect record high growth in our wireless data revenues which contributed significantly to the strong double-digit adjusted operating profit growth and margin expansion at Wireless and which reflects the success of the investments we've made over the past several quarters bringing smartphones to market," continued Mohamed. This management's discussion and analysis ("MD&A"), which is current as of October 26, 2009, should be read in conjunction with our Third Quarter 2009 Interim Unaudited Consolidated Financial Statements and Notes thereto, our 2008 Annual MD&A and our 2008 Annual Audited Consolidated Financial Statements and Notes thereto. The financial information presented herein has been prepared on the basis of Canadian generally accepted accounting principles ("GAAP") for interim financial statements and is expressed in Canadian dollars. Please refer to Note 25 of our 2008 Annual Audited Consolidated Financial Statements for a summary of the differences between Canadian GAAP and United States ("U.S.") GAAP for the year ended December 31, 2008. In this MD&A, the terms "we", "us", "our", "Rogers" and "the Company" refer to Rogers Communications Inc. and our subsidiaries, which are reported in the following segments: << - "Wireless", which refers to our wireless communications operations, including Rogers Wireless Partnership ("RWP") and Fido Solutions Inc. ("Fido"); - "Cable", which refers to our wholly-owned cable television subsidiaries, including Rogers Cable Communications Inc. ("RCCI") and its subsidiary, Rogers Cable Partnership; and - "Media", which refers to our wholly-owned subsidiary Rogers Media Inc. and its subsidiaries, including Rogers Broadcasting, which owns a group of 54 radio stations, the Citytv television network, the Rogers Sportsnet television network, The Shopping Channel, the OMNI television stations, and Canadian specialty channels including The Biography Channel Canada, G4TechTV and Outdoor Life Network; Rogers Publishing, which publishes approximately 70 magazines and trade journals; and Rogers Sports Entertainment, which owns the Toronto Blue Jays Baseball Club ("Blue Jays") and Rogers Centre. Media also holds ownership interests in entities involved in specialty television content, television production and broadcast sales. >> "RCI" refers to the legal entity Rogers Communications Inc., excluding our subsidiaries. Substantially all of our operations are in Canada. Throughout this MD&A, percentage changes are calculated using numbers rounded as they appear. SUMMARIZED CONSOLIDATED FINANCIAL RESULTS << Three months ended Nine months ended (In millions of September 30, September 30, dollars, except per share amounts) 2009 2008 % Chg 2009 2008 % Chg Operating revenue Wireless $ 1,760 $ 1,727 2 $ 4,920 $ 4,680 5 Cable Cable Operations 773 724 7 2,279 2,137 7 RBS 126 131 (4) 379 394 (4) Rogers Retail 97 108 (10) 289 300 (4) Corporate items and eliminations (7) (2) n/m (18) (7) 157 989 961 3 2,929 2,824 4 Media 364 386 (6) 1,014 1,102 (8) Corporate items and eliminations (77) (92) (16) (189) (212) (11) Total 3,036 2,982 2 8,674 8,394 3 Adjusted operating profit (loss)(1) Wireless 846 693 22 2,298 2,167 6 Cable Cable Operations 325 302 8 962 873 10 RBS 8 12 (33) 30 45 (33) Rogers Retail (4) 4 n/m (7) 2 n/m 329 318 3 985 920 7 Media 36 43 (16) 63 96 (34) Corporate items and eliminations (30) (29) 3 (77) (91) (15) Adjusted operating profit(1) 1,181 1,025 15 3,269 3,092 6 Stock-based compensation recovery (expense)(2) (6) 62 n/m 62 125 (50) Integration and restructuring expenses(3) (11) (2) n/m (52) (10) n/m Contract termination fee(4) (12) - n/m (12) - n/m Adjustment for CRTC Part II fees decision(5) - - n/m - (31) n/m Operating profit(1) 1,152 1,085 6 3,267 3,176 3 Other income and expense, net(6) 667 590 13 2,099 2,036 3 Net income $ 485 $ 495 (2) $ 1,168 $ 1,140 2 Basic and diluted net income per share $ 0.79 $ 0.78 1 $ 1.86 $ 1.79 4 As adjusted:(1) Net income $ 505 $ 465 9 $ 1,173 $ 1,096 7 Basic and diluted net income per share $ 0.82 $ 0.73 12 $ 1.87 $ 1.72 9 Additions to property, plant and equipment ("PP&E")(1) Wireless $ 221 $ 205 8 $ 599 $ 619 (3) Cable Cable Operations 180 187 (4) 440 493 (11) RBS 10 11 (9) 27 25 8 Rogers Retail 3 5 (40) 9 12 (25) 193 203 (5) 476 530 (10) Media 11 11 - 41 49 (16) Corporate(7) 66 17 n/m 168 40 n/m Total $ 491 $ 436 13 $ 1,284 $ 1,238 4 (1) As defined. See the sections entitled "Supplementary Information" and "Key Performance Indicators and Non-GAAP Measures". (2) See the section entitled "Stock-based Compensation". (3) In the three and nine months ended September 30, 2009, costs incurred relate to i) severances resulting from the targeted restructuring of our employee base to combine the Cable and Wireless businesses into a communications organization and to improve our cost structure in light of the current economic conditions; ii) severances and restructuring expenses related to the outsourcing of certain information technology functions; iii) the integration of Futureway Communications Inc. ("Futureway") and Aurora Cable TV Limited ("Aurora Cable"); and iv) the closure of certain Rogers Retail stores. In the three and nine months ended September 30, 2008, costs incurred relate to i) the integration of Futureway and Call-Net Enterprises Inc. ("Call-Net"); ii) the restructuring of Rogers Business Solutions ("RBS"); and iii) the closure of certain Rogers Retail stores. (4) Relates to the termination of a Blue Jays player contract prior to the end of the contract term. (5) Relates to an adjustment in 2008 for CRTC Part II fees related to prior periods. (6) See the section entitled "Reconciliation of Net Income to Operating Profit and Adjusted Operating Profit for the Period". (7) The year-over-year increase in corporate additions to PP&E for the three and nine months ended September 30, 2009 primarily reflects approximately $41 million and $98 million, respectively, of spending on an enterprise-wide billing and business support system initiative. n/m: not meaningful. >> SEGMENT REVIEW << WIRELESS >> Summarized Wireless Financial Results << Three months ended Nine months ended (In millions of September 30, September 30, dollars, except margin) 2009 2008 % Chg 2009 2008 % Chg Operating revenue Postpaid $ 1,562 $ 1,459 7 $ 4,424 $ 4,130 7 Prepaid 83 78 6 223 215 4 Network revenue 1,645 1,537 7 4,647 4,345 7 Equipment sales 115 190 (39) 273 335 (19) Total operating revenue 1,760 1,727 2 4,920 4,680 5 Operating expenses before the undernoted Cost of equipment sales 272 378 (28) 751 679 11 Sales and marketing expenses 155 186 (17) 444 477 (7) Operating, general and administrative expenses 487 470 4 1,427 1,357 5 914 1,034 (12) 2,622 2,513 4 Adjusted operating profit(1) 846 693 22 2,298 2,167 6 Stock-based compensation recovery (expense) (2) (3) 7 n/m 5 9 (44) Integration and restructuring expenses(3) (5) - n/m (14) - n/m Operating profit(1) $ 838 $ 700 20 $ 2,289 $ 2,176 5 Adjusted operating profit margin as % of network revenue(1) 51.4% 45.1% 49.5% 49.9% Additions to PP&E(1) $ 221 $ 205 8 $ 599 $ 619 (3) (1) As defined. See the sections entitled "Key Performance Indicators and Non-GAAP Measures" and "Supplementary Information". (2) See the section entitled "Stock-based Compensation". (3) Costs incurred relate to combining the Cable and Wireless businesses into a communications organization and to severances and restructuring expenses related to the outsourcing of certain information technology functions. >> Summarized Wireless Subscriber Results << (Subscriber statistics in Three months ended Nine months ended thousands, except September 30, September 30, ARPU, churn and usage) 2009 2008 Chg 2009 2008 Chg Postpaid Gross additions 381 396 (15) 1,043 972 71 Net additions 167 191 (24) 419 379 40 Total postpaid retail subscribers 6,869 6,293 576 6,869 6,293 576 Average monthly revenue per user ("ARPU")(1) $ 76.79 $ 78.60 $(1.81) $ 74.08 $ 75.60 $(1.52) Average monthly usage (minutes) 580 583 (3) 585 586 (1) Monthly churn 1.06% 1.11% (0.05%) 1.05% 1.09% (0.04%) Prepaid Gross additions 171 177 (6) 436 459 (23) Net additions 43 48 (5) 5 26 (21) Total prepaid retail subscribers 1,496 1,451 45 1,496 1,451 45 ARPU(1) $ 18.80 $ 18.23 0.56 $ 16.84 $ 16.91 $(0.06) Monthly churn 2.93% 3.04% (0.11%) 3.27% 3.41% (0.14%) Total Postpaid and Prepaid Gross additions 552 573 (21) 1,479 1,431 48 Net additions 210 239 (29) 424 405 19 Total postpaid and prepaid retail subscribers 8,365 7,744 621 8,365 7,744 621 Monthly churn 1.39% 1.47% (0.08%) 1.45% 1.53% (0.08%) Blended ARPU(1) $ 66.45 $ 67.30 $(0.85) $ 63.70 $ 64.52 $(0.82) (1) As defined. See the section entitled "Key Performance Indicators and Non-GAAP Measures". As calculated in the "Supplementary Information" section. >> Wireless Subscribers and Network Revenue While subscriber additions have increased on a year-to-date basis, the modest year-over-year decrease in subscriber additions for the third quarter primarily reflects the unusually high number of additions during the third quarter of 2008 due to the much anticipated Canadian iPhone launch during that period. The increase in network revenue for the three and nine months ended September 30, 2009, compared to the corresponding periods of 2008, was driven predominantly by the continued growth of Wireless' postpaid subscriber base and the year-over-year growth of wireless data. Year-over-year, blended ARPU declined by 1.3%, which reflects the impact of declines in roaming and out-of-plan usage revenues as customers curtail travel and adjust their wireless usage during the economic recession. These reductions in roaming and out-of-plan usage caused a decline in the voice component of postpaid ARPU compared to the corresponding periods of 2008, which was to a large degree offset by the significant growth in wireless data. For the three and nine months ended September 30, 2009, wireless data revenue increased by approximately 46% and 42%, respectively, over the corresponding periods of 2008, to $372 million and $982 million, respectively.
